Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 1 of 32 PageID #: 1087




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

KELLY FAYE HUGHES,                            )
                                              )
                   Plaintiff,                 )
                                              )
             vs.                              )         Case No. 4:19-cv-02373-AGF
                                              )
MISSOURI BAPTIST UNIVERSITY,                  )
                                              )
                   Defendant.                 )


                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of Defendant Missouri Baptist

University (“MBU”) for summary judgment (ECF No. 28) with respect to Plaintiff Kelly

Faye Hughes’s claims asserting violation of Title IX of the Education Amendments of

1972, 20 U.S.C. § 1681(a) (“Title IX”), negligence, and breach of contract. For the

reasons set forth below, MBU’s motion will be granted in part and denied in part.

                                     BACKGROUND

       Viewing the evidence and all reasonable inferences in the light most favorable to

Hughes for purpose of the motion before the Court, the record establishes the following. 1

MBU is a religious institution of higher education that receives federal financial

assistance. Hughes enrolled in MBU as a student athlete in the fall of 2016. Hughes



1
       To the extent that Hughes has denied any of MBU’s properly supported statements
of uncontroverted material facts based solely on her lack of sufficient personal
knowledge of the purported fact, without more, the Court has deemed such facts to be
admitted. See Fed. R. Civ. P. 56(c), (e).
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 2 of 32 PageID #: 1088




played on MBU’s volleyball team. During her freshman year, she had an “on-again and

off-again” relationship with a fellow freshman student (referenced herein as “FS”), 2 also

a student athlete playing for the MBU football team.

       As sophomores, Hughes and FS were both residential students, living on MBU’s

campus in the fall of 2017. During MBU’s Welcome Weekend on August 18, 2017,

Hughes and FS attended an off-campus party. Sometime after returning to campus early

in the morning of August 19, 2017, Hughes and FS entered her vehicle, parked in the

MBU residence hall parking lot, removed their clothing, and had sexual intercourse.

Hughes asked FS to stop twice prior to sexual intercourse and he stopped both times, but

when Hughes asked FS to stop a third time, FS continued to have intercourse with

Hughes. Hughes last communicated with FS on August 27, 2017.

       During the 2017-2018 academic year, MBU had the following relevant student

policies in place: Policy on Sexual Assault and Relationship Violence; Restorative Justice

Policy; and MBU 2017-2018 Student Handbook (“Student Handbook”). MBU had also

issued a Statement of Sexual Behavior and Resident Life Policy that was in effect during

the 2017-2018 academic year, which prohibited students from engaging in acts of sexual

intercourse on campus.

       The Policy on Sexual Assault and Relationship Violence served as MBU’s Title

IX policy and was available to students in multiple locations, including on MBU’s


2
       The parties have agreed to file pleadings under seal or otherwise not disclose the
name of the fellow student in light of concerns related to the Family Educational Rights
and Privacy Act (FERPA) and the sensitive nature of Hughes’s allegations.

                                             2
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 3 of 32 PageID #: 1089




website and in the Student Handbook. The policy defined the terms “consent,”

“stalking,” “dating violence,” “domestic violence,” “sexual assault,” “sexual

harassment,” and “sexual exploitation,” and provided that students found responsible for

sexual assault—defined as any sexual contact or any attempted or actual sexual

penetration without consent—and certain other sexual misconduct may face a range of

sanctions, including suspension or expulsion. The policy provided that sexual assault and

relationship violence complaints would be investigated by MBU’s Title IX investigator

within a reasonable amount of time; that the purpose of the investigation was to establish

whether there was a reasonable basis for believing the alleged violation of policy

occurred; that the investigation would include an interview with the complainant, the

respondent, and any relevant witnesses; that the standard of proof would be a

“preponderance of the evidence”; that the Title IX coordinator would determine whether

a violation of policy likely occurred and, if so, the appropriate sanctions; and that the

Title IX coordinator would notify the complainant and the respondent simultaneously in

writing regarding all outcomes of the investigation, including appeal procedures. The

policy included procedures for campus disciplinary procedures and for appeal of

sanctions issued against a student. See generally ECF No. 30-2, Def.’s Ex. 2.

Initial Report to MBU

       Hughes shared the details of FS’s sexual assault 3 with her roommates later in the

morning of August 19, 2017, but she did not report the assault to any MBU official until


3
       The Court will use the term “sexual assault” to describe the August 19, 2017
incident as that is the term primarily used by Hughes in her brief.
                                              3
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 4 of 32 PageID #: 1090




she observed a message requesting prayers for the false allegations against FS on an

athletic training office whiteboard on August 30, 2017. 4 On August 31, 2017, Hughes

spoke with an MBU athletic trainer about the message on the board and the details of the

sexual assault. This was Hughes’s first report to MBU of the assault. The athletic trainer

immediately brought Hughes to MBU’s Office of Public Safety, where Hughes gave a

statement regarding the incident to MBU’s Director of Public Safety, Stephen Heidke.

Heidke also served as a Title IX investigator for MBU at that time. Heidke created a case

report within MBU’s safety record system. In it, Heidke reported that Hughes stated

“that she did not want to pursue any prosecution against [FS] as she was complacent [sic]

in this event by taking her clothes off.” ECF No. 30-11, Def.’s Ex. 11. However, in her

deposition in this case, Hughes testified that she never indicated to Heidke that she was

“complacent” 5 in the sexual assault.

MBU’s Investigation

       On September 1, 2017, Heidke informed Dr. Andy Chambers, MBU’s Senior Vice

President for Student Development and Associate Provost, of Hughes’s allegations and

provided Chambers with a copy of his preliminary report. At that time, Chambers served

as MBU’s Title IX Coordinator. Chambers directed Heidke to conduct a Title IX




4
      There is no indication in the record that MBU was in any way involved in or
responsible for writing this message.
5
      Although the parties use the term “complacent,” the Court assumes from the
context in which the term is used that the parties mean “complicit.”
                                             4
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 5 of 32 PageID #: 1091




investigation into Hughes’ complaints and to assign tasks to another MBU public safety

officer trained in Title IX investigations, Joe Edwards.

       On the same day, Heidke met with FS to take the first of three statements that FS

would provide during the investigation. According to Heidke’s summary of this first

statement, FS reported that Hughes did tell him to stop trying to have sex with her twice

and that he stopped. But FS further reported that he was “confused” by Hughes’s

admonitions to stop because they kept “making out” and that Hughes “finally agreed to

have sex.” ECF No. 44 at ¶ 46; ECF No. 30-12, Def.’s Ex. 12. FS also stated that

Hughes was not upset with him until he later told her that he was not looking for a long-

term relationship. Id. at ¶ 47. During the September 1, 2017 meeting, Heidke directed

FS not to have contact with Hughes in any form. MBU’s Director of Athletics, Thomas

Smith, also instructed FS to have no contact with Hughes during the investigation and to

cease any discussion about Hughes with his friends and teammates.

       Also on September 1, 2017, Hughes met with her MBU volleyball coach to report

the sexual assault. The coach immediately took Hughes to MBU’s Associate Dean of

Students, Kimberly Grey, and Hughes reported to Grey information similar to that

reported to Heidke the day before.

       Hughes travelled to Memphis, Tennessee, in the following days to visit her sister,

and there she filed a Memorandum with the Memphis Police Department regarding the

August 19, 2017 sexual assault. At no time prior to this occasion did an MBU public

safety officer call a police department regarding Hughes’s allegations; nor did MBU give

Hughes guidance in contacting a police department. However, pamphlets created by

                                             5
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 6 of 32 PageID #: 1092




Heidke with information and resources for victims were made available to MBU students

in MBU’s Office of Public Safety.

      Hughes met with several university officials while the investigation was

underway. On September 11, 2017, Hughes and her mother met with Chambers, Grey,

and Heidke for an in-person meeting to discuss the investigation and to ensure that MBU

would create a “safe circle” on campus for Hughes. On September 19, 2017, Hughes met

with Grey and provided the names of individuals she believed would have information

relevant to the investigation, including her roommates. Hughes also described several

more recent incidents in which MBU football players who were friends of FS harassed

her, including holding up the number “9” and saying “Big R” around her, in reference to

her allegations against FS. Grey gave Hughes contact information for a counselor at a

Mercy clinic. Following the September 19, 2017 meeting, Hughes repeatedly

complained to MBU about the harassment by other students related to her allegations

against FS. MBU met with Hughes and responded to her emails regarding these

complaints. However, there is no evidence that MBU disciplined any of these other

students as a result of Hughes’s complaints.

      As part of the investigation, Heidke and Edwards collected statements from each

of the witnesses suggested by Hughes to have relevant information, as well as two

additional statements from FS, made on September 27, 2017 and October 10, 2017,

respectively. MBU’s report of the September 27, 2017 interview with FS reflects that FS

stated that he and Hughes had sex on the night in question and that, during the encounter,

FS told Hughes that he did not “see [him]self” as Hughes’s boyfriend, which upset her.

                                               6
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 7 of 32 PageID #: 1093




See ECF No. 30-10, Def.’s Ex. 10. In a written statement dated October 10, 2017, FS

stated for the first time that on the night in question, Hughes took her clothes off first,

grabbed his genitals and pressed them against her, asked him to be her boyfriend during

the sexual intercourse, and when FS said he did not “see [Hughes] like that,” Hughes

asked him to stop, which he did. See ECF No. 30-13, Def.’s Ex. 13.

       Also as part of the investigation, Heidke collected and forwarded to Chambers two

photographs of Hughes partially undressed. Neither of the photographs was taken on the

night of the incident in question. Rather, one was of Hughes at a party following the

initiation of the investigation, and another Hughes purportedly sent to FS prior to August

19, 2017. It is not clear from the record why Heidke forwarded the photographs to

Chambers or what relevance he believed they had.

       On September 25, 2017, MBU named FS “Athlete of the Week.” And later, on

October 9, 2017, MBU selected FS to pose for promotional materials for the school. The

photoshoot took place in front of Hughes’s residence hall, and the photographer

requested to use a hammock belonging to Hughes in the promotional photographs. The

record does not contain further detail about FS’s “Athlete of the Week” award, the

promotional photoshoot, or the request to use Hughes’s hammock. For example, the

record does not contain evidence regarding the qualification or basis for such an award,

or whether MBU’s Director of Athletics or any other MBU official with knowledge of

Hughes’s complaint against FS at that time was involved in or aware of the decisions to

select FS for the award or promotional photographs or of the request the use of Hughes’s

hammock for the photographs. Nor does the record contain evidence of Hughes’s

                                               7
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 8 of 32 PageID #: 1094




response to the request to use her hammock or whether the hammock was in fact used in

the photographs. However, it is undisputed that Chambers had no prior knowledge of

these events and that Chambers was not aware of the photoshoot at the time that it

occurred.

      Also in the fall of 2017, MBU learned that FS had contacted Hughes’s brother to

state that he (FS) was worried about Hughes’s mental health and that Hughes looked “too

skinny.” MBU did not discipline FS for this contact.

MBU’s Conclusion Following Investigation

      As Title IX Coordinator, Chambers reviewed all information obtained during the

investigation. Prior to informing Hughes or FS about the outcome of the investigation,

Chambers met with MBU’s football coach to gather information about what an

appropriate sanction against FS would be considering the length of the football season.

      On October 12, 2017, Chambers and Grey met with Hughes to inform her that he

could not find by a preponderance of the evidence that FS lacked Hughes’s consent or

that FS violated MBU’s Sexual Assault and Relationship Violence Policy. Chambers

also provided Hughes with a written decision to this effect. See ECF No. 30-21, Def.’s

Ex. 21. However, Chambers stated that he did find that FS’s conduct violated MBU’s

Statement on Sexual Behavior and Resident Life Policy, because FS admitted to

engaging in sexual acts on campus in violation of that policy. Chambers told Hughes that

she could be punished for violating the same Statement on Sexual Behavior and Resident

Life Policy because she admittedly removed her clothing in the vehicle with FS, but

Chambers stated that he had decided against such punishment because he believed it

                                            8
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 9 of 32 PageID #: 1095




would not be appropriate. Chambers also discussed with Hughes the photographs

provided to him by Heidke, in which Hughes was partially undressed, and Chambers

recommended that Hughes receive counseling so that she would not find herself in

similar situations in the future.

       Chambers and Grey met with FS privately and notified him of the outcome of the

investigation. Chambers also provided FS written documentation of his decision. See

ECF No. 30-23, Def.’s Ex. 23. As a result of the determination that FS violated MBU’s

Statement on Sexual Behavior and Resident Life Policy, MBU issued several sanctions

against FS, including: placing him on disciplinary probation for the duration of the Fall

2017 semester, requiring his participation in MBU’s Restorative Justice Program, and

suspending him from participating in MBU football team practices, games, and other

activities for approximately one week, from October 6, 2017 through October 12, 2017.

FS completed his Restorative Justice Plan. 6

       Other than the complaints by Hughes, MBU did not receive any complaints

accusing FS of sexual misconduct or other violent behavior either before or after the

events in question.

Ex Parte Order of Protection and Post-Investigation Harassment

       On October 12, 2017, following her meeting with Chambers and Grey regarding

Chambers’s decision, Hughes requested and received from the St. Louis County Circuit



6
       MBU’s documentation regarding FS’s participation in the Restorative Justice Plan
indicates that the plan required mentorship, written reflection, and community service.
ECF No. 30-24, Def.’s Ex. 24.
                                               9
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 10 of 32 PageID #: 1096




Court an Ex Parte Order of Protection (“Ex Parte Order”) against FS. See ECF No. 30-

25, Def.’s Ex. 25. The Ex Parte Order required FS to refrain from stalking Hughes,

entering her dormitory, entering the premises of her school, entering the premises of her

employment, coming within 100 feet of her, communicating with her in any manner, or

coming to her volleyball games. See id. The following day, October 13, 2017, Heidke

served the Ex Parte Order on FS and performed a wellness check on Hughes upon the

request of Hughes’s father.

      Also on October 13, 2017, the St. Louis County Circuit Court held a hearing with

respect to the Ex Parte Order. Hughes and FS both appeared at the hearing with counsel.

FS’s attorney was Dan Leslie, the one-time Director of Football Operations for MBU. 7

At this hearing, Leslie called Heidke as a witness. Heidke testified about Hughes’s

complaint against FS in August of 2017 and his investigation into that complaint,

including the photographs of Hughes partially undressed, which, according to Heidke,

were provided to him by FS and one of FS’s football teammates. Heidke further testified

that Hughes told him that she and FS had “hooked up” prior to August of 2017. See ECF




7
       The parties dispute whether Leslie was employed by MBU at the time of the
hearing. Hughes claims that Leslie was the Director of Football Operations and adjunct
professor at MBU at the time by pointing to a screenshot of the MBU athletics website
dated November 14, 2017, which listed Leslie as the Director of Football Operations.
See ECF No. 37-9, Pl.’s Ex. H. MBU objects that the screenshot has not been
authenticated and is therefore inadmissible. MBU also denies that Leslie was an
employee at the time of the hearing, citing an affidavit by Chambers submitted in this
case in which Chambers attests that Leslie was not employed by MBU at the time he
(Leslie) represented FS and that MBU did not compensate, arrange, or facilitate Leslie’s
representation of FS. See ECF No. 30-1, Def.’s Ex. 1, at ¶ 20.
                                            10
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 11 of 32 PageID #: 1097




No. 37-3, Pl.’s Ex. B. At the conclusion of the hearing, the St. Louis County Circuit

Court took the matter under advisement and did not issue a ruling immediately.

       In connection with the requirements of the Ex Parte Order, MBU undertook

several measures in order to minimize the likelihood of encounters between Hughes and

FS, including directing FS not to be in the cafeteria when Hughes was present, changing

FS’s building access, reviewing course and exam schedules to see if alterations were

necessary, and advising staff to monitor school events where both parties would be in

attendance.

       On October 16, 2017, Heidke contacted the Clerk of the St. Louis County Circuit

Court to seek clarification on the Ex Parte Order, as he believed the Order would

effectively bar FS from the small MBU campus. On the same day, Hughes reported to

MBU’s Office of Public Safety and then the Creve Coeur Police Department (“CCPD”)

that she saw FS sitting in the MBU cafeteria when she was there, which she believed

violated the Ex Parte Order, but that FS had not attempted to contact her. MBU did not

discipline FS as a result of Hughes’s complaint. 8

       The following day, October 17, 2017, the St. Louis County Circuit Court issued an

Addendum to the Ex Parte Order (“Addendum”) that allowed FS to “attend [MBU] and

[MBU]-related activities and functions” subject to the terms of the Ex Parte Order. The

Addendum also required Hughes and FS to provide copies of the Addendum to MBU

administration “in order for them to make appropriate accommodations.” ECF No. 30-


8
      It is unclear from the record what, if anything, CCPD did in response to Hughes’s
complaint.
                                            11
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 12 of 32 PageID #: 1098




29, Def.’s Ex. 29. The St. Louis County Sheriff’s office provided a copy of the

Addendum to Heidke.

      The same day, October 17, 2017, Heidke informed Hughes and her father by

telephone that MBU had instructed FS “not to eat his meals in the [MBU] café and if

[Hughes] appeared or was also present then he was to remove himself immediately.”

ECF No. 44 at ¶ 93. Around this time, MBU also offered to move Hughes’s dormitory

room, but Hughes declined.

      After the issuance of the Addendum, Hughes reported several instances in which

she believed FS violated the Ex Parte Order. On October 18, 2017, Hughes reported to

MBU’s Office Public Safety and CCPD that she believed FS was violating the Ex Parte

Order by attending MBU’s “Mr. Spartan” competition and “staring at her.” CCPD came

to MBU’s campus, talked to FS, and warned him not to stare at Hughes, to follow the

rules that MBU had given to him, and to follow the conditions set forth in the Ex Parte

Order. However, CCPD did not make any arrest, and the officers also provided Hughes

with a copy of the Addendum.

      As Hughes was speaking to CCPD on October 18, 2017, Heidke approached her

and accused her of lying about having been previously told by Heidke that FS must leave

any area in which Hughes appeared. See ECF No. 30-5, Hughes dep. 125:2-126:13.

MBU also investigated Hughes’s complaint regarding the Mr. Spartan event and found

that FS had prior approval from MBU to attend the event and that there was no evidence

that FS was staring at Hughes during the event.



                                           12
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 13 of 32 PageID #: 1099




      On October 20, 2017, Hughes reported to MBU’s Office of Public Safety that FS

had entered the school’s Academic Success Center while she was also there to attend a

meeting. In response to Hughes’s complaint, MBU reviewed security camera footage of

the Academic Success Center, which, according to MBU, 9 showed that FS left

immediately. MBU therefore determined that FS did not violate the Ex Parte Order

because he did not attempt to communicate with Hughes.

      On October 25, 2017, Hughes reported to MBU’s Office of Public Safety that FS

had entered the MBU café, sat down, and stared at her while she ordered and ate her

lunch, which she believed violated the Ex Parte Order. MBU reviewed the security

camera footage and again determined that FS did not violate the Ex Parte Order because,

according to MBU, the footage showed FS asleep by the television when Hughes was

present and did not show FS attempting to communicate with Hughes.

      On October 26, 2017, Hughes reported to the MBU Office of Public Safety that FS

had walked into her residence hall, staring at her the entire time. An MBU public safety

officer, Robert Walsh, called Heidke to ask whether CCPD should be called. According




9
       MBU references this footage and other surveillance or security camera footage in
affidavits of its officials, in which they describe their investigations into Hughes’s
various complaints against FS. See, e.g., ECF No. 30-16, Def.’s Ex. 16. Hughes disputes
that any of videos demonstrates that FS did not violate the Ex Parte Order. Neither party
has produced copies of these videos to the Court. However, because Hughes has not
properly disputed MBU’s perception of what the videos depicted, and neither party has
produced copies of the videos to the Court, the Court will accept as true that MBU
perceived the videos to depict the contents described.

                                           13
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 14 of 32 PageID #: 1100




to Hughes, Heidke stated that Hughes was “lying” with respect to her complaint. 10 An

MBU public safety officer 11 told Hughes that she did not need to call CCPD because

CCPD would not be able to do anything about the incident.

       Heidke reviewed security camera footage and determined that FS had not violated

the Ex Parte Order, because, according to Heidke, FS only entered the building to place a

work order with an MBU housing employee and FS did not attempt to communicate with

Hughes.

Full Order of Protection and Continued Harassment

       On October 30, 2017, based on the evidence presented at the October 13, 2017

hearing, the St. Louis County Circuit Court entered a Full Order of Protection (the “Order

of Protection”) against FS. ECF No. 30-34, Def.’s Ex. 34. The Order of Protection

stated that the court found, pursuant to Mo. Rev. Stat. § 455.050, that Hughes had proven

allegations of domestic violence, stalking, and/or sexual assault against FS and the court

further found that FS represented a credible threat to the safety of Hughes. Id. The Order

of Protection required FS to not communicate with Hughes in any manner or through any

medium, including social media; to not “harass, stalk or threaten [Hughes] or engage in



10
       In support of this fact, Hughes has submitted an affidavit attesting that she
reviewed body camera footage of the call between Walsh and Heidke in which Heidke
can be overheard stating that Hughes was “lying.” See ECF No. 37-5, Pl.’s Ex. D, at ¶
12. MBU objects that the video does not contain discernable audio of Heidke and denies
that he called Hughes a “liar.” See ECF No. 44 at ¶ 102. The video has not been
presented to the Court as evidence, but the Court will presume that Hughes could present
evidence of this fact in admissible form at trial. See Fed. R. Civ. P. 56(c)(2).
11
       It is unclear from the record whether this officer was Walsh.
                                            14
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 15 of 32 PageID #: 1101




other conduct that would place [Hughes] in reasonable fear of bodily injury”; to keep 100

feet from Hughes “except at school functions that are public”; and to not attend MBU’s

volleyball games. Id. Heidke made all officers in MBU’s Office of Public Safety aware

of the Order of Protection and also made the documents available in the Office of Public

Safety for any officers to review.

       After the issuance of the Order of Protection, Hughes continued to report to MBU

incidents of harassment involving FS and his friends. On November 1, 2017, Hughes

informed Grey that FS’s friends used code words around her and encouraged others not

to be friends with her. In response, MBU’s head football coach, Jason Burianek, met

with the entire football team and directed them to cease any negative comments about

Hughes, further informing them that they would face disciplinary action if they engaged

in any negative communications involving Hughes, whether in-person, on social media,

or through non-verbal communication. ECF No. 30-35, Def.’s Ex. 35.

       On November 6, 2017, Hughes emailed Grey and indicated that she wished to

move to a different dormitory room because her roommates were romantically involved

with FS’s friends and teammates, and Hughes felt the atmosphere in her current

dormitory room had worsened as a result. As noted above, Hughes had declined MBU’s

offer to move dormitory rooms approximately one month earlier. However, in response

to Hughes’s request, in November of 2017, MBU found Hughes a new dormitory room

and ensured that her new roommates were not friends with FS.

       On November 7, 2017, MBU provided both FS and Hughes with guidelines that

MBU created to enforce the Order of Protection. See ECF No. 30-39, Def.’s Ex. 39.

                                           15
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 16 of 32 PageID #: 1102




These guidelines prohibited FS from entering Hughes’s residence hall for any reason;

using the laundry facilities located in Hughes’s residence hall; attending any MBU

volleyball game; communicating in any manner with Hughes; or coming within 100 feet

of Hughes except at public MBU events. The guidelines permitted FS to attend school-

related activities subject to the terms of the Order of Protection and provided that FS

should seek guidance from MBU’s Office of Public Safety as to any questions regarding

his ability to attend a particular event. The guidelines further provided that if Hughes

entered a public campus facility or event and discovered FS was already present, she

should conduct her business as needed but should avoid seeking FS out or intentionally

creating a situation that could be construed as a violation of the Order; and that, in an

effort to minimize campus disruption resulting from the involvement of local police in

the enforcement of the Order, unless Hughes deemed herself to be in imminent danger,

Hughes should first report any potential violations of the Order to the MBU Office of

Public Safety before contacting local law enforcement. Id.

       On November 13, 2017, Hughes reported to MBU’s Office of Public Safety that

FS entered the school gym to watch a basketball game and sat in the bleachers below her,

as she recorded the game as part of her sports management class. A MBU public safety

officer investigated the complaint and ultimately determined that FS did not violate the

Order of Protection because the Order permitted FS to attend school functions. Hughes

also reported the incident to the CCPD, which likewise determined that FS was allowed

to be at public events, such as basketball games.



                                             16
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 17 of 32 PageID #: 1103




       On November 25, 2017, Hughes reported to MBU’s Office of Public Safety that

FS was present in the cafeteria at the same time as her and sat one table away. An MBU

public safety officer reviewed the surveillance footage and determined that FS did sit

near Hughes in the cafeteria but did not attempt to communicate with her.

       On November 29, 2017, Hughes reported to MBU’s Office of Public Safety that

FS was standing outside the door to her classroom when she exited, in violation of the

Order of Protection. FS told MBU public safety officer Edwards that he was mistakenly

outside Hughes’s classroom and that it would not happen again. There is no evidence in

the record that MBU disciplined FS for this incident. Hughes later met with Edwards at

his request, in order to discuss MBU’s response to FS being outside of Hughes’s

classroom. At this time, Edwards provided Hughes with updated MBU guidelines for

enforcement of the Order of Protection. The updated guidelines required that when FS

attended public campus events, he maintain a “reasonable distance” from Hughes.

       On December 6, 2017, Hughes again reported to MBU’s Office of Public Safety

that FS entered MBU’s cafeteria, sat one table over, and stared at her. An MBU public

safety officer reviewed the security camera footage and determined that FS did sit near

Hughes and did look at her. However, MBU did not discipline FS for this incident.

       On December 12, 2017, Hughes reported to MBU’s Office of Public Safety that

FS’s car was parked in her assigned parking lot, for which she had a valid permit but FS

did not. MBU public safety officer Walsh responded to the call and escorted Hughes to

her dormitory room. Walsh placed a warning on FS’s car rather than a parking citation,

purportedly because it was MBU’s practice to allow students to park in that lot after a

                                            17
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 18 of 32 PageID #: 1104




certain time in the evening. Walsh left a note on the warning expressly informing FS that

it was Hughes that reported his car being in the wrong lot. 12 FS later posted a picture of

the warning on social media, which according to Hughes, triggered more harassment

against her.

       In addition to responding to Hughes’s reports, MBU also excused her from

attending chapel, a mandatory course requirement, in early December 2017, as she did

not want to be near FS. Hughes still received credit for the mandatory course.

       Hughes completed the fall 2017 semester at MBU, during which she passed all

courses. She then withdrew from MBU and transferred to Carson Newman University

for the spring 2018 semester, where she graduated with a bachelor’s degree in business

administration in May 2020.

Lawsuit in this Court

       Hughes filed suit in this Court on August 19, 2019. Hughes asserts that MBU

violated Title IX because it was deliberately indifferent to actual notice of sexual

discrimination and sexual harassment (Count I); that MBU acted negligently by

breaching its duty of care to Hughes to protect her from harassment on school premises

(Count II); and that MBU breached contractual obligations owed to Hughes, its student,

by failing to provide an adequately safe living and suitable educational environment

(Count III).



12
       Nothing in the Order of Protection specifically limited where FS could park his
car, and there is no suggestion that Hughes was present when FS parked his car on this
occasion.
                                             18
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 19 of 32 PageID #: 1105




       MBU asserts that it is entitled to summary judgment on all counts because: (1) no

reasonable jury could conclude that MBU was deliberately indifferent to actual notice of

discrimination, (2) Hughes has not established that MBU owed a duty to protect her

under Missouri law, and (3) Hughes has not identified any enforceable contract that she

entered with MBU.

       In response, Hughes asserts that a reasonable jury could conclude that MBU’s

investigation and response to Hughes’s complaints of sexual assault by FS and sexual

harassment by FS and other students was clearly unreasonable so as to demonstrate

deliberate indifference. As to her negligence claim, Hughes argues that the facts of this

case demonstrate a special relationship between MBU and Hughes that gave rise to a duty

to protect her. Finally, Hughes argues that contractual obligations arose from Hughes’s

implied agreement to pay tuition to and play volleyball for MBU in exchange for MBU

providing her education and complying with the Student Handbook, and that there are

genuine issues of material fact as to whether those obligations were breached.

                                     DISCUSSION

       Federal Rule of Civil Procedure 56(a) provides that summary judgment shall be

granted “if the movant shows that there is no genuine issue as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[T]he burden

of demonstrating that there are no genuine issues of material fact rests on the moving

party,” and the court must view “the evidence and the inferences which reasonably may

be drawn from the evidence in the light most favorable to the nonmoving party.” Allard

v. Baldwin, 779 F.3d 768, 771 (8th Cir. 2015).

                                            19
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 20 of 32 PageID #: 1106




        In opposing summary judgment, a plaintiff may not “simply point to allegations”

in the complaint, Howard v. Columbia Pub. Sch. Dist., 363 F.3d 797, 800 (8th Cir. 2004),

or “rest on the hope of discrediting the movant’s evidence at trial,” Matter of Citizens

Loan and Sav. Co., 621 F.2d 911, 913 (8th Cir. 1980). Rather, the plaintiff “must

identify and provide evidence of specific facts creating a triable controversy.” Howard,

363 F.3d at 800 (citation omitted). “Where the record taken as a whole could not lead a

rational trier of fact to find for the nonmoving party, there is no genuine issue for trial.”

Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc) (quoting

Ricci v. DeStefano, 557 U.S. 557, 586 (2009)).

   I.      Count One: Title IX

        Title IX provides that “[n]o person in the United States shall, on the basis of sex,

be excluded from participation in, be denied the benefits of, or be subjected to

discrimination under any education program or activity receiving Federal financial

assistance.” 20 U.S.C. § 1681(a). Student-on-student sexual assault and sexual

harassment constitute forms of sex discrimination under Title IX. See Davis v. Monroe

Cnty. Bd. of Educ., 526 U.S. 629, 650 (1999); Shank v. Carleton Coll., 993 F.3d 567, 573

(8th Cir. 2021).

        Victims of student-on-student sexual assault or sexual harassment have a private

right of action for damages against educational institutions like MBU that receive federal

funding. Shank, 993 F.3d at 573. But an educational institution is only liable under Title

IX for “its own misconduct.” Ostrander v. Duggan, 341 F.3d 745, 750 (8th Cir. 2003)

(citing Davis, 526 U.S. at 640).

                                              20
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 21 of 32 PageID #: 1107




       “A plaintiff seeking to prove a Title IX violation in the wake of a peer sexual

assault must establish that the institution was: (1) deliberately indifferent, (2) to known

acts of discrimination, (3) which occurred under its control.” Shank, 993 F.3d at 573

(citation omitted). “A Title IX plaintiff is also required to show the discrimination was so

severe, pervasive, and objectively offensive that it can be said to deprive the victim of

access to the educational opportunities or benefits provided by the school.” Id. (citation

omitted). Finally, “[t]o be actionable an institution’s deliberate indifference must either

have caused the harassment or made students vulnerable to it.” Roe v. St. Louis Univ.,

746 F.3d 874, 882 (8th Cir. 2014).

       “Deliberate indifference is a stringent standard of fault that cannot be predicated

upon mere negligence.” Doe v. Dardanelle Sch. Dist., 928 F.3d 722, 725 (8th Cir. 2019)

(quoting Doe v. Flaherty, 623 F.3d 577, 584 (8th Cir. 2010)). In the Title IX context,

deliberate indifference to peer harassment requires a showing that the educational

institution’s “response to the harassment or lack thereof is clearly unreasonable in light of

the known circumstances.” Davis, 526 U.S. at 648. This “clearly unreasonable” standard

is intended to afford flexibility to school administrators and prevent courts from “second-

guessing the disciplinary decisions made by school administrators.” Dardanelle, 928

F.3d at 726. Such flexibility is particularly important when considering administrators’

dual interests in protecting the rights of student victims and those of students accused of

sexual misconduct. See Doe v. Univ. of Arkansas – Fayetteville, 974 F.3d 858, 868 (8th

Cir. 2020) (holding that a university’s mishandling of a sexual misconduct disciplinary

proceeding gave rise to a plausible Title IX claim by the accused).

                                             21
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 22 of 32 PageID #: 1108




       Hughes argues that the facts in this case, viewed in their totality and in the light

most favorable to Hughes, would permit a jury to find that MBU’s handling of its

investigation into and response to Hughes’s complaints of discrimination were “clearly

unreasonable.” Specifically, Hughes points to the facts that Chambers accepted and

examined inappropriate and irrelevant photographs of Hughes; Chambers indicated that

he believed Hughes was also in violation of MBU’s policy and suggested she get

counseling to avoid finding herself in similar situations in the future; Chambers

apparently disregarded or did not give significant weight to FS’s contradictory statements

regarding the alleged sexual assault; MBU awarded FS “Athlete of the Week” and

featured him in promotional materials, including in Hughes’s dormitory building, and

requested to use Hughes’s hammock in those materials, all of which occurred after MBU

received Hughes’s complaint of sexual assault by FS; an MBU employee or former

employee represented FS at the Order of Protection Hearing and Heidke also testified as a

witness for FS; MBU did not discipline FS as a result of Hughes’s complaints regarding

his alleged violations of the Order of Protection and of MBU’s no-contact directive;

MBU did not discipline any other students as a result of Hughes’s complaints of

harassment; Heidke accused Hughes of lying regarding one of her complaints that FS

violated the Order of Protection; an MBU public safety officer informed FS that Heidke

was the one who reported FS’s parking violation; and MBU failed to report to law

enforcement Hughes’s complaints that FS violated the Order of Protection.

       Some of these facts give the Court pause. For example, it is concerning that

Heidke and Chambers not only considered but mentioned in open court and to Hughes,

                                             22
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 23 of 32 PageID #: 1109




respectively, photographs of a partially undressed Hughes that had little or nothing to do

with the sexual assault in question, and that FS was represented at the hearing on the Ex

Parte Order by a current or former MBU employee. 13 But the question is not whether

MBU’s actions were commendable or even adequate. The question is whether they were

“clearly unreasonable.” And on this record, even viewed in the light most favorable to

Hughes, no reasonable jury could find that they were. 14

       It is undisputed that as soon as soon as MBU received notice of Hughes’s

complaint of sexual assault, it initiated an investigation that included separate interviews

of Hughes and FS, and interviews of each of the witnesses identified by Hughes. MBU

also directed FS not to contact Hughes. It is also undisputed that, after Hughes obtained

the Ex Parte Order and Order of Protection, MBU implemented several measures to

minimize encounters between Hughes and FS on the small campus, including changing

FS’s building access, reviewing course and exam schedules to see if changes were

necessary, creating guidelines to enforce the Order of Protection on campus, and

excusing Hughes from a mandatory course while still giving her credit. Finally, it is


13
       On the other hand, even assuming that MBU employed attorney Leslie at the time
of the hearing, as Hughes contends, Hughes has not suggested or presented evidence that
MBU compensated Leslie for his representation of FS or otherwise facilitated or assisted
with that representation. As to other MBU actions highlighted by Hughes, such as
advising FS of the reason why a warning ticket was placed on his car or failing to
discipline FS or report him to law enforcement in those instances where MBU found that
FS did not violate the court orders, the Court concludes such actions were patently
reasonable.
14
        Because the parties do not argue the point, the Court will assume without deciding
that FS’s alleged harassment was both based on Hughes’s sex and sufficiently severe to
give rise to a Title IX claim.
                                             23
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 24 of 32 PageID #: 1110




undisputed that MBU responded to and investigated every complaint by Hughes that FS

was violating the court orders, and after review of video found some of the complaints to

be unsupported.

       That Hughes believed MBU should have done more or reached different

conclusions is insufficient to create a triable issue as to whether MBU was deliberately

indifferent to her complaints. “Victims of peer harassment do not have a Title IX right to

make particular remedial demands.” Maher v. Iowa State Univ., 915 F.3d 1210, 1213

(8th Cir. 2019) (citation omitted). The Eighth Circuit has so held on numerous occasions

and on facts similar to those presented here. See, e.g., Pearson v. Logan Univ., 937 F.3d

1119, 1125 (8th Cir. 2019) (per curiam) (holding that a university was not deliberately

indifferent as a matter of law where it investigated a female student’s allegations of

stalking and harassment by a male student and, after determining there was insufficient

evidence to support the allegations, still instructed the students to have no contact with

each other and offered to move the female student’s work-study location); Maher, 915

F.3d at 1213 (holding that a university’s no-contact order and offer of alternative housing

to a rape victim was not “clearly unreasonable” as a matter of law, notwithstanding

university’s refusal to move the alleged assailant’s housing before the investigation had

concluded); Ostrander, 341 F.3d at 751 (holding that a university was not deliberately

indifferent to a plaintiff’s complaint of peer sexual assault while in a campus fraternity

house where the university contacted local and national fraternity leadership and asked

the fraternity to investigate the allegations and sponsor a required training program but

did not otherwise investigate or sanction the fraternity).

                                             24
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 25 of 32 PageID #: 1111




       As to Hughes’s complaints of harassment by students other than FS, assuming

without deciding that this harassment was based on Hughes’s sex and also sufficiently

severe, the Court likewise concludes as a matter of law that MBU’s response was not

clearly unreasonable. Again, it is uncontroverted that MBU responded to Hughes’s

complaints by warning the football team that they would face consequences for engaging

in negative communications involving Hughes and that MBU offered to and ultimately

did move Hughes’s dormitory room in response to Hughes’s complaints about her

roommates. Title IX does not require more.

       Nor has Hughes demonstrated a genuine issue for trial as to causation.

Importantly, Hughes does not argue that MBU’s actions or inactions caused the sexual

assault; MBU undisputedly had no notice that FS posed any danger prior to that assault.

Rather, Hughes contends that MBU’s actions or inactions caused the post-assault

harassment by FS and other students or made Hughes vulnerable to that harassment. But

Hughes has not clearly articulated her theory of causation, let alone identified evidence in

support of it. The Court cannot say that the record supports that MBU either caused the

harassment or made Hughes vulnerable to it. For all of these reasons, the Court will grant

MBU’s motion for summary judgment as to Hughes’s Title IX claim of deliberate

indifference. 15



15
       Because the Court has diversity jurisdiction and not just supplemental jurisdiction
over Hughes’s state-law claims, it will proceed to address Hughes’s state-law claims
notwithstanding the dismissal of her federal claim. Cf. Ivy v. Kimbrough, 115 F.3d 550,
552-53 (8th Cir. 1997) (“In most cases, when federal and state claims are joined and the
federal claims are dismissed on a motion for summary judgment, the pendent state claims
                                            25
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 26 of 32 PageID #: 1112




   II.      Count Two: Negligence

         To establish a negligence claim in Missouri, Hughes must show: (1) MBU had a

duty to protect Hughes from injury, (2) MBU breached that duty, and (3) MBU’s breach

proximately caused injury to Hughes. See Pearson, 937 F.3d at 1127 (citing Lopez v.

Three Rivers Electric Coop., 26 S.W.3d 151, 155 (Mo. 2000)). For the purpose of

summary judgment, MBU challenges only the first element.

         Whether a duty exists is a question of law. Id. Again, Hughes does not argue that

MBU’s negligence caused the sexual assault. Rather, Hughes contends that MBU was

negligent in responding to her subsequent claims of non-physical harassment by FS and

other students.

         In general, a college does not owe a duty to protect its students. Pearson, 937

F.3d at 1127 (citing Nickel v. Stephens College, 480 S.W.3d 390, 401 n.8 (Mo. Ct. App.

2015); see also Freeman v. Busch, 349 F.3d 582, 587 (8th Cir. 2003) (“[T]he general rule

is that no special relationship exists between a college and its own students because a

college is not an insurer of the safety of its students.”). Missouri recognizes two “special

circumstances” constituting an exception to the general rule. Pearson, 937 F.3d at 1127.

         First, “a duty may arise when a person, known to be violent, is present on the

premises or an individual is present who has conducted himself so as to indicate danger

and sufficient time exists to prevent injury.” Id. (citing Faheen v. City Parking Corp.,

734 S.W.2d 270, 273 (Mo. Ct. App. 1987)). Second, a duty may arise with respect to


are dismissed without prejudice to avoid needless decisions of state law as a matter of
comity and to promote justice between the parties.”).
                                              26
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 27 of 32 PageID #: 1113




danger posed by unknown third persons where “specific incidents of violent crimes on

the premises are sufficiently numerous and recent to put a defendant on notice, either

actual or constructive, that there is a likelihood third persons will endanger the safety of

defendant’s invitees.” Id. Both “the special facts exception involving known third

persons inflicting harm [and that involving] unknown third persons inflicting harm . . .

involve situations of extraordinary danger.” Faheen, 734 S.W.2d at 274.

       Hughes contends that a special circumstance arose here because MBU had actual

notice of the danger posed by FS after Hughes reported a sexual assault by FS and a court

of law issued an Order of Protection against FS. Thus, Hughes appears to invoke the first

exception, involving known third persons inflicting harm. 16

       In Pearson, the Eighth Circuit held that a female student’s reports to a university

that a male student was stalking and harassing her and that he had once pressed against

her but possibly by accident failed to give rise to a duty to protect her from further

stalking and harassment by the student. 937 F.3d at 1121. The Eighth Circuit held that

these facts failed to establish a special circumstance for the purpose of a negligence claim

under Missouri law because the female student had not shown sufficient facts would have

alerted the university to an extraordinary danger posed by the male student. Id. at 1127.

Of particular importance, the court noted that “[t]he only complaint involving any actual

touching by [the male student] was acknowledged to be a possible accident . . . .” Id. But


16
        To the extent that Hughes attempts to rely on the second exception, involving the
risk of harm by unknown third persons, Hughes has not alleged the sort of violent,
numerous, and recent crimes that would be necessary to put MBU on notice of a risk to
Hughes’s safety by unknown third persons. See Pearson, 937 F.3d at 1127.
                                             27
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 28 of 32 PageID #: 1114




see id. at 1128 (Kelly, J., concurring in part and dissenting in part) (finding that the

record supported the existence of a duty and “[t]he fact that [the female student’s]

complaints included only one instance of ‘actual touching’ [did] not diminish the

potential danger inherent in her allegations [because] Missouri law recognizes that an

individual may conduct himself so as to indicate danger without having engaged in any

physical contact”).

            Here, by contrast, Hughes presents evidence that she reported to MBU a sexual

assault by FS and, notwithstanding its own finding of insufficient evidence to support

Hughes’s allegation, MBU was well aware that a state court found that FS presented a

credible threat to Hughes’s safety. Viewing this record in the light most favorable to

Hughes and giving her the benefit of all reasonable inferences as the Court must on

summary judgment, the Court concludes that Hughes has established that MBU had a

duty of care to protect her against stalking and harassment by FS. 17

            Because MBU does not assert any argument with respect to the remaining

elements of Hughes’s negligence claim, the Court will deny MBU’s motion for summary

judgment on that claim.

     III.      Count Three: Breach of Contract.

            “To state a claim for breach of contract under Missouri law, [a plaintiff] must

establish the existence of a valid contract, the rights of plaintiff and obligations of

defendant under the contract, a breach by defendant, and damages resulting from the


17
       The evidence is insufficient to create a triable issue as to whether MBU had a duty
to protect Hughes from harassment by students other than FS.
                                                 28
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 29 of 32 PageID #: 1115




breach.” Gillis v. Principia Corp., 832 F.3d 865, 871 (8th Cir. 2016) (emphasis in

original) (citing Lucero v. Curators of Univ. of Mo., 400 S.W.3d 1, 5 (Mo. Ct. App.

2013)). For the purpose of summary judgment, MBU challenges only whether Hughes

has established the existence of a valid contract with identifiable and enforceable

promises.

       Hughes argues that she and MBU “established a valid contract implied in fact with

one another, the rights of [Hughes] to receive an education upon payment of tuition and

the obligations of MBU as referenced in its Student Handbook and referenced policies

and procedures,” that MBU “breached the contractual agreement by not following the

terms of the aforereferenced documents,” and that Hughes was thereby “was materially

damaged mentally, emotionally and monetarily . . . .” ECF No. 36 at 32.

       “[A]n educational institution’s brochures, policy manuals and other

advertisements may form the basis of a legally cognizable contractual relationship

between the institution and its students.” Lucero, 400 S.W.3d at 5. But “not every

dispute between a student and a university is amenable to a breach of contract claim.” Id.

“Rather, in order to assert a breach of contract claim against a university, a student

plaintiff must point to an identifiable contractual promise that the university defendant

failed to honor.” Id. “Generally, courts have refrained from recognizing educational

malpractice claims, either in tort or contract, on the premise that universities must be

allowed the flexibility to manage themselves and correct their own mistakes.” Id. at 8

(citation omitted).



                                             29
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 30 of 32 PageID #: 1116




       Hughes asserts that the following statements in the Student Handbook constitute

contractual promises: (1) MBU’s statement in its Student Conduct Code that that “[a]ny

conduct violation of local, state, or federal laws, or any indecent or disorderly conduct

disruptive of the orderly process of the University educational program, may be grounds

for disciplinary action”; (2) MBU’s statement in its Nondiscrimination Policy that “[a]ll

complaints [of sexual harassment] will be promptly, thoroughly, and impartially

investigated, and brought to a resolution within a reasonable time frame at each step of

the process. In the event that a determination is made that an act of discrimination has

occurred, appropriate corrective and remedial actions will be promptly taken.”; and (3)

MBU’s statement in its Notice of Family Educational Rights and Privacy Act (FERPA)

that MBU is permitted to disclose personal identifying information from educational

records without obtaining prior written consent of the student in certain situations, such

as in order to comply with a judicial order or a lawfully issued subpoena. 18 See ECF No.

36 at 33-35; ECF No. 30-4, Def.’s Ex. 4 at pp. 44, 51-53; 59-61.

       Hughes also points to the definitions of terms such as “consent,” “stalking,” and

“sexual assault” in MBU’s Sexual Assault and Relationship Violence Policy, contending

that these evidence contractual promises on the part of MBU to adhere to these

definitions when investigating and resolving student complaints, and that MBU breached




18
        Hughes contends that this last alleged promise was breached when Heidke
testified about his Title IX investigation during the St. Louis County Circuit Court’s
hearing on the Ex Parte Order.
                                             30
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 31 of 32 PageID #: 1117




such promise by inadequately investigating and responding to Hughes’s complaints. See

ECF No. 36 at 34-35.

       In Lucero, the Missouri Court of Appeals held that a student’s breach of contract

claim failed as a matter of law to the extent it was based on the university’s alleged

failure to sufficiently comply with handbook policies for monitoring faculty. Lucero, 400

S.W. 3d at 8. The court noted that “the claim, whether identified as one for breach of

contract. . . , or perhaps more accurately as one sounding in tort, raises questions

concerning the reasonableness of the educator’s conduct in providing educational

services and, as such, is one of educational malpractice, which Missouri courts have

recognized as a non-cognizable claim.” Id. (cleaned up and citations omitted). The same

is true for Hughes’s contract claim. Hughes, like the student in Lucero, effectively

requests this Court to supervise MBU’s internal procedures for monitoring and

disciplining its students. See id. As in Lucero, the Student Handbook provisions relied

upon by Hughes cannot form the basis for her breach of contract claim. See id. at 9. The

Court will grant MBU’s motion for summary judgment on that claim.

                                      CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Defendant’s motion for summary judgment is

GRANTED in part and DENIED in part, as set forth above. ECF No. 28. The only

claim remaining for trial is Plaintiff’s negligence claim (Count II).


                                             ______________________________
                                             AUDREY G. FLEISSIG

                                             31
Case: 4:19-cv-02373-AGF Doc. #: 55 Filed: 05/21/21 Page: 32 of 32 PageID #: 1118




                                       UNITED STATES DISTRICT JUDGE


Dated this 21st day of May, 2021.




                                      32
